DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 1/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claims 1, 4, and 5 cite the limitation “data analysing module” and “analyse”.  Should read “data analyzing module” and “analyze”.  Appropriate correction is required.

Claim 1 cites the limitation “a data analyzing module operatively coupled to the data retrieving module 40, and configured to analyze a plurality of retrieved data by an analysing technique in real time;”.  Should read “a data analyzing module operatively coupled to the data retrieving module , and configured to analyze a plurality of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent Pub. # 2016/0077422).
As to claim 1, Wang (Fig. 1, 2 ,and 7) discloses a system to configure an image capturing device with a wireless network, comprising:
a processing subsystem (one processor 116 or 1030) communicatively coupled with the image capturing device (camera 112 or1052) (Para 17, 20, 42, and 43), comprising:
a data retrieving module (116 or 1030) configured to retrieve data (barcode 116 or unique QR (quick response) code) from at least one of a  associated with a wireless network (130) (Para 20 and 32-35);
a data analyzing module (116 or 1030) operatively coupled to the data retrieving module (116 or 1030), and configured to analyze a plurality of retrieved data (116) by an analyzing technique in real time (Para 20 and 32-35);
an identification module (116 or 1030) operatively coupled to the data analyzing module, and configured to (Para 20 and 32-35):
identify a corresponding wireless network based on a plurality of analyzed data (unique QR (quick response) code) (Para 20 and 32-35);
generate command (join the group or capturing session) to connect with the corresponding wireless network (Para 20 and 32-35);
a configuration module (116 or 1030) operatively coupled to the identification module (116 or 1030), and configured to connect the image capturing device (110) with the corresponding wireless network (130) based on a generated command (barcode 116 or unique QR (quick response) code) in real time (Para 20 and 32-35); and
a memory subsystem (storage device 1010) operatively coupled to the processing subsystem (116 or 1030), and configured to store the plurality of captured data (panoramic photograph) and the plurality of analyzed data (unique QR (quick response) code) (Para 20 and 32-35).

As to claim 3, Wang teaches further comprising a notification module (116 or 1030) operatively coupled to the configuration module (116 or 1030), and configured to notify a user (adjustment request 210) based on configured wireless network (130) input (Para 20 and 32-35).  Wang teaches the user can cause the client processing module 116 to generate an adjustment request 210 by swiping across the display 114 in the direction the user wishes another user to aim her camera 112. The direction of aim may be, for example, up, down, left, right, or a combination of these (e.g., up and left, down and right, etc.). The adjustment request 210 is relayed as an adjustment command 212 to the other user's device, which uses the adjustment command 212 to display instructions for aiming the camera (e.g., an arrow displayed on the viewfinder indicating the requested direction to adjust the camera aim) (Para 20).
As to claim 4, this claim differs from claim 1 only in that the claim 1 is a system to configure an image capturing device with a wireless network claim whereas claim 4 is a method for configuring an image capturing device with a wireless network claim.  Thus claim 4 is analyzed as previously discussed with respect to claim 1 above.  
As to claim 5, Wang teaches further comprises storing, by a memory subsystem (storage device 1010), the plurality of captured data (panoramic photograph) and the plurality of analyzed data (unique QR (quick response) code) (Para 20 and 32-35).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bathiche (US Patent Pub. # 2011/0069179) relates to a method for coordinating different image capture devices at an event so that images captured by the different devices may form a cohesive and consistent image set.
	Zeng (US Patent Pub. # 2018/0213185) a method of monitoring a scene based on a panoramic view. The method may include capturing a scene by multiple capturing units, generating, in real time, data representing a panoramic view based on image data outputted by the capturing units, and transmitting the panoramic view data to a client device for display as a panoramic view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 269612/1/2021